Citation Nr: 1724883	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral knee disability.

2. Entitlement to an initial rating in excess of 20 percent for a service-connected left shoulder strain with osteoarthritis, status postarthroscopic surgery with surgical scar (non-dominant).

REPRESENTATION

Veteran  represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1967 to September 1971 and from December 1990 to April 1991. He also had service in the Naval Reserves from April 1986 to November 2005. 

These matters come before the Board of Veterans' Appeals (Board) from May 2005 (granted service connection and assigned a 10 percent rating for the left shoulder disability, effective November 15, 2004) and July 2005 (denied service connection for bilateral knee disability) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The claims were previously before the Board in November 2011 and December 2014 when they were remanded for additional development. 

In a September 2016 rating decision, the granted a temporary total rating based on surgery for the left shoulder, effective August 7, 2013. The prior 10 percent rating was effective from October 1, 2013. In an October 2016 rating decision, the RO increased the rating for the left shoulder disability to 20 percent, effective the November 15, 2004 date of the grant of service connection.  In that rating decision, the RO recharacterized the service-connected disability as "left shoulder strain with osteoarthritis, status post arthroscopic surgery with surgical scar (non-dominant)."

Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that the issues of entitlement to service connection for actinic keratosis, melanoma and necrotizing gingivitis and entitlement to an earlier effective date for the grant an increased rating for 5th cranial nerve neuropathy have been perfected, and certified to the Board. The Board's review of the record reveals that the AOJ is still taking action on those claims as there are pending Board hearing requests. As such, the Board will not accept jurisdiction over the claims at this time, but they will be the subject of subsequent Board decisions, if otherwise in order. 


FINDINGS OF FACT

1. The most probative evidence of record is against a finding that the Veteran has a bilateral knee disability that was caused or aggravated by service.

2. The Veteran's left shoulder disability was manifested by, at worst, pain and range of motion limited to no less than midway between his side and shoulder level.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (Codes) 5201 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the December 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection - Bilateral Knee Disability

a.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Every veteran is presumed sound upon entry into service, except for defects, infirmities, or disorders noted at entry. See 38 U.S.C.A. § 1111. If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity. See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994). If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096. 

b.  Analysis

The Veteran contends that his current bilateral knee disability was incurred in service. The Veteran was diagnosed with bilateral knee meniscal tears with degenerative joint disease in the December 2011 VA examination.

The Veteran testified at the July 2011 Board hearing that he injured both of his knees while on active duty. During the hearing, the Veteran stated that he entered service with Osgood-Schlatter disease which causes chronic pain "particularly anytime you bump your knees." While aboard a ship, he fell and "landed on both knees." The Veteran also described an incident when he rolled a van and he "smashed both his knees again." The Veteran stated that he subsequently had meniscectomies on both knees and that both knees are arthritic. 

The Veteran's military occupational specialty was Physician's Assistant. 

Service treatment records (STR) include a March 1967 Report of Medical History on enlistment where the Veteran reported that he can't kneel or bend his knees. The medical examiner documented that the Veteran had Osgood-Schlatter disease. On the report of medical examination conducted the same day, the examiner noted the same diagnosis of Osgood-Schlatter disease, not considered disabling.  

A February 1969 STR reported a fall while aboard the USS Saratoga. The record documents that the Veteran's only complaint was that he twisted his right ankle. There are no secondary reports of any knee injuries. The Veteran was treated for an ankle injury only. In September 1971, the Veteran was given a medical examination at separation. The examiner noted under the lower extremities section that the Veteran has Osgood-Schlatter disease "by history," with full range of motion the right and left knee joints, existed prior to enlistment, not considered disabling.  In the summary of defects and diagnosis, the examiner noted the diagnosis for the left knee only and described it as symptomatic.  

In July 1986, the Veteran sought treatment after being rear-ended. This is the only motor vehicle accident in the Veteran's STRs and military personnel records. Although the Veteran reported injuries from this collision, he did not complain of injuries to his knees.  

The report of a January 1987 Annual Examination did not include any findings or complaints related to either knee.  A Report of Medical History dated January 1988 included complaints of back and neck pain related to a 1986 motor vehicle accident, but no knee complaints.  The accompanying physical examination did not include any defects or diagnoses related to either knee.  A February 1989 Report of Medical History included the examiner's notation of the history of trauma following the July 1986 accident, but no reference to either knee in connection with that history.  Arthritis of the knees was included in the examiner's summary.  During the February 1989 examination, clinical evaluation of the lower extremities was normal, but the examiner noted defects of "generalized early DJD knees + AC joints by Hx." 

On the March 1991 Report of Medical History prepared at separation from active duty, the Veteran noted that he had arthroscopy in his right knee from a meniscus tear. He again reported numerous problems following the 1986 accident, but did not include the knees among them. The separation physical examination included a normal clinical evaluation of the lower extremities. No pertinent defects or diagnoses were noted. 

A 1993 Annual examination and Report of Medical History were silent for any knee issues. The examiner documented that the Veteran's lower extremities were normal. An October 1995 Report of Medical History and physical examination were also silent for history, complaints or findings related to the knees. A November 1998 Report of Medical History was silent for any knee complaints. On a January 1999 Report of Medical History, the Veteran answered "yes" to having or having had a tricked or locked knee, documented that the "only change since prior [exam] is probable kidney stone in 1998, passed without problems." The accompanying medical examination was silent for any knee defects or diagnoses. A February 2001 Report of Medical History and physical examination were the same. 

In January 2003, the Veteran reported for the first time that he experienced "ankle and knee sprains while on board ship in 1967-68 while running to general quarters with DJD with aging." The Veteran also documented his Osgood-Schlatter disease in both knees "with pain on contusion." The medical examiner documented that the Veteran's lower extremities were normal during the examination.

A January 2004 annual certificate of physical condition reflects that the Veteran reported that he had been under a physician's care for the past 12 months due to acute low back pain, post a fall nine months earlier. With regard to whether he had any physical defects which might restrict his performance on active duty or prevent his mobilization, he stated he had a 15 pound weight gain with inactivity secondary to recurring CLBP (chronic low back pain) post fall 9 months earlier.

The Veteran's 2005 report of medical history reflects that he reported numerous complaints, to include gingivitis, hearing loss, tinnitus, reading glasses, DJD of the bilateral AC. The Veteran reported bilateral knee degenerative joint disease with scope and meniscectomy of his right knee. In this report of medical history, the Veteran reported a navicular fracture during service at age 19 while based in Scotland in 1969. There is no mention of a motor vehicle accident or knee injury.

The Veteran was afforded a medical examination in December 2011 in connection with the current claim, during which he reported that he injured his knees when he fell aboard ship in 1968. He also reported to the VA examiner that he noticed discomfort in 1980. The examiner noted the Veteran's history of right knee meniscectomy in the 1980's with residual meniscus tears and early signs of arthritis. After a running in injury in 2007, an MRI revealed the Veteran had a posterior horn medial meniscal tear left knee, lateral patellar tilt and subluxation as well as residual Osgood-Schlatter changes. In 2009 the Veteran had significant degenerative changes. The VA examiner noted that throughout the Veteran's file she read statements from the Veteran that he injured his knees following a rollover accident, but noted that the Veteran did not mention that incident during the examination. Following physical examination, the examiner diagnosed bilateral knee meniscal tears with degenerative joint disease without instability but occasional locking on the right. The VA examiner opined that it is less likely than not that the Veteran's bilateral knee meniscal tears and degeneration are related to any specific in-service injury or event.  The VA examiner's rationale was:

Veteran indicates today his only known injury to the knees would have been on board ship when he tripped and fell. Previous examinations have implicated the undocumented rollover car accident in 1970. There were no noted profiles or treatment for knee conditions in service. Symptom onset was some ten years after service. BMI has been elevated for several years (37 since early 2000's) which is a known contributor to osteoarthritic change in the knees. There are arthritic changes noted in multiple bilateral weight bearing and non weight bearing joints indicating likely contributors other than isolated trauma.

The Veteran has also submitted lay statements in support his claim. In February 2005, the Veteran submitted personal statements and statements from his wife. The Veteran stated that he was involved in a rollover accident while driving a van in 1970 and struck both his knees on the dashboard. He has had problems with both knees since as he gets older. The Veteran submitted another statement in February 2005, stating that while he was aboard the USS Saratoga in 1968-1969 he separated both his shoulder's acromioclavicular joints, had x-rays and was seen by an orthopedic doctor. There is no mention of any knee injuries.

In April 2013, the Veteran submitted another statement that his "knee injuries occurred with a fall onboard ship in February 1969 and/or the rollover [accident] months later with subsequent bilateral meniscectomies and arthritis." The Veteran submitted another statement in April 2013, stating his fall in the passageway running to general quarters on the USS Saratoga was on outstretched hands and knees. The Veteran then states that the only obvious trauma was his swollen right ankle. The Veteran also states that following his rollover accident, he didn't see a doctor, and the "first class corpsman" didn't realize the extent of his injuries, but wrote a note in the record.

In February 2005, the Veteran's wife stated "T. continues to have knee pain (both knees)." 

Based on a review of the record, the Board finds that the service connection for bilateral knee disabilities is not warranted. The primary issue in this case related to the second element of service connection-in-service incurrence or aggravation.  Osgood-Schlatter disease was noted in both knees at enlistment, but the Veteran has not asserted, and the evidence does not show, that there were any complaints or findings related to Osgood-Schlatter's disease during service.  Thus, consideration of whether the pre-existing condition was aggravated during service is not necessary. Numerous STRs are negative for complaints of, or treatment, specific to the knees. The February 1969 STR documenting the fall on the ship specifically notes that the complaints were to the right ankle. 

Throughout his claim, the Veteran has provided more than one scenario as to how his knee disabilities could have occurred. If the Veteran had knee pain following an injury in service, it would seem reasonable that he would have been able to identify the incident. While the Veteran contends that he injured his knees in service, it seems highly reasonable that, with his medical experience and training, he would have reported such. At the time of the fall in 1969, there were no findings or complaints related to either knee. The probative evidence is also against a finding that the Veteran had chronic residuals of any claimed knee injury. The Board notes that the Veteran was very specific on several Reports of Medical History completed during service when he documented residuals of the motor vehicle accident, but did not mention the knees at all.  He was also specific as to his disabilities and rather than just note 'pain," he reported specific diagnoses such as Osgood-Schlatter disease, spinal contusion, granuloma annular, and cholecystectomy. Thus, if he had injured his knees, or suffered any chronic residuals, it seems reasonable that he would have reported that. The Board finds his reports of knee injuries in service less than credible. The records contemporaneous to service are more probative than the Veteran's statements made years later for compensation purposes. 

The Veteran and his wife are competent to relate the Veteran's symptoms, such as pain. In addition, the Veteran has training and experience as a physician's assistant. However, his competency does not make him credible as to the onset of a bilateral knee disability. His wife is not competent to provide a medical opinion here. The knee disabilities could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the VA opinion is the most probative evidence as it is an objective opinion based on clinical records and a physical exam. The examiner's rationale reflects application of medical expertise to an accurate factual background, in light of the Board's independent credibility findings. As the opinion is also fully articulated and based on sound reasoning, it has high probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (20008). 

The most probative evidence of record is against a finding that the Veteran has a bilateral knee disability causally related to, or aggravated by, active service. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Increased Rating - Shoulder Disability

a.  Legal Criteria

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80 (1997). The provisions of 38 C.F.R. § 4.59 contain additional guidelines for evaluating musculoskeletal disability, but are inapplicable where, as here, the disability is already rated at a compensable level. Vilfranc v. McDonald, 28 Vet. App. 357 (2017).

b.  Analysis

In the May 2005 rating action on appeal, service connection was granted for left shoulder strain with possible acromioclavicular separation. The RO assigned a 10 percent rating, effective from November 15, 2004. The service-connected left shoulder strain is not specifically listed in the rating criteria so the RO assigned the initial rating under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5299-5203 and evaluated the Veteran's disability under the rating criteria for the shoulder and arm. See 38 C.F.R. § 4.27.  

In a September 2016 rating decision, the RO granted a temporary total rating based on surgery from August 7, 2013; the 10 percent rating was effective again from October 1, 2013. In an October 2016 rating decision, the RO increased the rating to 20 percent, effective November 15, 2004, under DC 5010-5201 and recharacterized the service-connected disability as "left shoulder strain with osteoarthritis, status post arthroscopic surgery with surgical scar (non-dominant)." That diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of motion of the arm under DC 5201. See 38 C.F.R. § 4.27.  

DC 5010 refers to arthritis and is rated pursuant to limitation of motion of the parts, as arthritis.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed. The RO has specifically characterized the disability as affecting the nondominant arm and the Board will do the same. 38 C.F.R. § 4.69. 

DC 5201 pertains to limitation of motion of the arm. Under DC 5201, for the minor arm, a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

The Veteran was afforded a VA examination in April 2005. The VA examiner diagnosed the Veteran with a left shoulder strain with possible acromioclavicular separation. During the exam, the x-ray showed no significant arthritis, but showed features of cuff impingement and possible loose body. The range of motion (ROM) for the left shoulder had the following results. Flexion: 0 to 180 degrees (for both initial and after repetitive exercise); abduction: 0 to 180 degrees, then 0 to 145 degrees after repetitive exercise; external rotation: 0 to 75 degrees then 0 to 60 degrees after repetitive exercise; internal rotation: 0 to 60 degrees then 0 to 40 degrees after repetitive exercise. Additionally, the Veteran expressed pain on internal rotation. The examiner noted no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination. As for the effect on his occupation, the Veteran reported increased pain with any overhead activity. The Veteran reported the effects on his activities of daily living as no longer playing basketball, racquetball or tennis.    

In May 2006, the Veteran filed a notice of disagreement stating that the x-ray did not show the amount of soft tissue damage that he had. During his July 2011 hearing before the Board, the Veteran stated that he had just an exam two weeks prior, and that he had been seen several times in the prior 15 months. The Board remanded the claim in November 2011, to include a new VA examination.

In December 2011, the Veteran was afforded a VA examination for his left shoulder. The examiner noted the history of the Veteran's in-service injury and report of injections over the last 25 years, the last in March 2010. July 2011 x-rays showed severe left acromioclavicular (AC) degenerative joint disease. The Veteran reported some left rotator cuff symptomatology and weakness. There is no numbness in the left upper extremity.  

On physical examination, the examiner noted no forward rounding; slight tenderness over the AC joint, right greater than left. There was no swelling. ROM testing showed forward flexion to 150 degrees with discomfort throughout the range but no limit in achieving the range. Abduction to 120 degrees, with left weakness in moving from 60 to 110 degrees; external rotation to 70; internal rotation to 70, all without pain. Following repeat testing with a 1-pound weight with straight arm forward flexion and abduction, there is a loss of 30 degrees left forward flexion and 5 degrees left abduction due to fatigue and weakness, left wrist:

The examiner summarized the examination as showing severe AC joint degenerative changes and rotator cuff tendinopathy with weakness in abduction in mid-range and limitation of strength in liftoff of the subscapularis and infraspinatus. The Veteran was noted to be limited in his overhead activities. Pain is fairly constant at a 6/10 having required joint injections, most recently being in March 2010. He is still able to use the left upper extremity but has pain with using it in a bimanual assist activity; his strong arm, from both a dominant viewpoint and symptom viewpoint, is his right arm. He is still able to carry things with the left arm.

In August 2013, the Veteran underwent left shoulder arthroscopy, debridement, subacromial decompression; distal clavicle excision, and open rotator cuff reconstruction. The Board remanded the claim again in December 2014 for a new examination.  

The Veteran was afforded a VA examination in May 2016, during which the examiner reviewed the history of his in-service injury and subsequent treatment, including the 2013 surgery. The Veteran did not report flare-ups, but described the functional impairment related to his left shoulder as being unable to flex or abduct his upper arm past about 70 degrees, which prevents overhead use.  He avoids using the left arm in general, and cannot lift more than about 1 pound with it, but wrist pain is the limiting factor for lifting 

ROM testing showed flexion to 75 degrees; abduction to 80; external and internal rotation to 90 degrees. The examiner characterized the functional impairment as "cannot use the left upper limb overhead." The examiner also noted that pain noted on examination causes functional loss on flexion, abduction and external rotation. There was tenderness to palpation of the inferior portion of the AC joint and objective evidence of crepitus. There was no additional functional loss after repetition. Muscle strength was normal. The examiner noted a history of mechanical symptoms (clicking, catching) but no dislocation. Cross-body adduction test was positive. There was no impairment of the humerus.  

Following examination, the examiner characterized the functional impact of the left shoulder disability as rendering the Veteran "unfit for occupations that require overhead use of the left upper limb. Lifting with the left upper limb is also significantly impaired but chronic left wrist pain is the limiting factor. Based on strength testing that avoided the wrist, contribution from the left shoulder is negligible."

To warrant assignment of a 30 percent rating under DC 5201, arm motion must be limited to 25 degrees from the side. Throughout the pendency of this appeal, the Veteran's ROM on abduction was greater than 25 degrees from his side. At worst, with consideration of weakness and repetition, it was to 60 degrees on examination in December 2011, with an additional loss of 5 degrees abduction after repeat testing.  Thus, functionally limited to 55 degrees. That examiner noted motion to 120 degrees, with weakness from 60 to 110 degrees. Even with consideration of DeLuca, there is no evidence of the functional equivalent of limitation of motion to 25 degrees from the side. Neither the lay nor medical evidence suggests functional limitation to 25 degrees from the side. The Veteran, who has some medical expertise as a Physician's Assistant, characterized the functional impairment as being unable to abduct past 70 degrees. Even when weakness and pain on motion is contemplated, the Veteran retains functional use far better than 25 degrees from the side.  

The Board has also considered whether a higher rating is warranted under any other pertinent DCs, but finds it is not.  Absent ankylosis, DC 5200 is not applicable. DC 5202 pertains to impairment of the humerus, but the Veteran's shoulder disability does not encompass his humerus nor is there any impairment of the humerus. DC 5203 pertains to impairment of the clavicle or scapula, and does not provide a rating higher than 20 percent for the minor joint. 

The Veteran is competent to relate his symptoms, such as pain. In addition, he has training and experience as a physician's assistant in orthopedics. He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layna v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board notes neither the Veteran, nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App.at 49.


ORDER

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to an initial rating in excess of 20 percent for a service-connected left shoulder strain with osteoarthritis, status postarthroscopic surgery with surgical scar (non-dominant) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


